DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-20 of US Application No. 16/898,291 are currently pending and have been examined.  Applicant previously canceled claim 2. Applicant proposed amended claims 1, 3, 5-7, 10-11, 14-16, and 20 via AFCP 2.0. These proposed claims are entered. Claims 1, 11, and 20 are further amended via the Examiner’s Amendment set forth below. 

Claims 1 and 3-20 are allowed. 

Response to Arguments
The previous objections to claims 11 and 20 are withdrawn in consideration of amended claims 11 and 20.

The previous rejections of claims 3, 5-9, and 14-18 under 35 USC § 112(b) are withdrawn in consideration of the amended claims.

The previous rejections of claims 1 and 3-20 under 35 USC § 101 are withdrawn in view of the amended claims set forth in the Examiner’s amendment. Independent claim 1 now recites “propelling, along a watch course, a vehicle disposed in a medium” and “varying, with phase, an instantaneous radius from a displaced phase center of the watch-course of the vehicle, wherein a turn rate of the vehicle relative to the displaced phase center is at about a constant value”. Independent claims 11 and 20 recite substantially similar limitations. Varying an instantaneous radius of the watch-course of the vehicle may be performed mentally (i.e., a judicial exception under § 101 analysis). However, propelling the vehicle along the watch course, using the instantaneous radius, applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  Therefore, the rejections of independent claims 1, 11, and 20, and all claims depending therefrom, are withdrawn. 

Allowable Subject Matter
Claims 1 and 3-20 are allowed over the prior art of record.

The closest prior art of record under 35 USC § 103(a) is Unger et al. (US 3,103,329, “Unger”) in view of Hine et al. (US 2009/0311925 A1, “Hine”).

The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Unger, discloses systems for controlling the flight of a craft, and, more particularly, to such systems for directing a craft to fly a predetermined closed loop course such as a holding pattern.

Hine discloses a wave-powered water vehicle includes a surface float, a submerged swimmer, and a tether which connects the float and the swimmer, so that the swimmer moves up and down as a result of wave motion. The swimmer includes one or more fins which interact with the water as the swimmer moves up and down, and generate forces which propel the vehicle forward. The vehicle, which need not be manned, can carry communication and control equipment so that it can follow a course directed by signals sent to it, and so that it can record or transmit data from sensors on the vehicle.

With respect to independent claim 1, Unger taken either individually or in combination with other prior art of record fails to teach or suggest: periodically adjusting navigation of the vehicle along the closed course such that a course-through-the-medium turn rate is varied in a manner that causes a course-over-ground turn rate of the vehicle to be held constant, thereby minimizing an impact of medium advection on vehicle speed over ground; and varying, with phase, an instantaneous radius from a displaced phase center of the watch-course of the vehicle, wherein a turn rate of the vehicle relative to the displaced phase center is at about a constant value.

Independent claims 11 and 20 recite substantially similar limitations as claim 1 and are allowed for the same reasons as claim 1.

Claims 3-10 and 12-20 are allowed because they depend from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Theodore Fay on 29 June 2022.

The application has been amended as follows: 

CLAIMS:
1.  (Currently Amended) A method comprising:
propelling, along a watch course, a vehicle disposed in a medium, wherein: 
the vehicle comprises a body, a propulsion mechanism connected to the body, and a direction control system, and
the vehicle is subject to advection caused by movement of the medium;
commanding the vehicle to perform a navigation course comprising a closed course-over-ground;
periodically adjusting navigation of the vehicle along the closed course such that a course-through-the-medium turn rate is varied in a manner that causes a course-over-ground turn rate of the vehicle to be held constant, thereby minimizing an impact of medium advection on vehicle speed over ground; and
varying, with phase, an instantaneous radius from a displaced phase center of [[a]] the watch-course of the vehicle, wherein a turn rate of the vehicle relative to the displaced phase center is at about a constant value.

11. (Currently Amended) A vehicle comprising: 
a body; 
a propulsion mechanism connected to the body; and 
a direction control system connected to the body; 
wherein the direction control system is configured to adjust a direction of motion of the vehicle while the vehicle moves along a watch course in a medium subject to advection, and 
wherein the direction control system is further programmed to: 
command the vehicle to perform a navigation course comprising a closed course-over-ground; 
periodically adjust navigation of the vehicle along the closed course such that a course-through-the-medium turn rate is varied in a manner that causes a course-over-ground turn rate of the vehicle to be held constant, thereby minimizing an impact of medium advection on vehicle speed over ground; and 
vary, with phase, an instantaneous radius from a displaced phase center of [[a]] the watch-course of the vehicle, wherein a turn rate of the vehicle relative to the displaced phase center is at about a constant value.

20. (Currently Amended) An aerospace vehicle comprising: 
an aerospace body; 
a propulsion mechanism connected to the aerospace body; and 
a direction control system connected to the aerospace body; 
wherein the direction control system is configured to adjust a direction of motion of the aerospace vehicle while the aerospace vehicle moves along a watch course in air subject to advection, and 
wherein the direction control system is further programmed to: 
command the aerospace vehicle to perform a navigation course comprising a closed course-over-ground; 
periodically adjust navigation of the aerospace vehicle along the closed course-over-ground such that a course-through-the-medium turn rate is varied in a manner that causes a course-over-ground turn rate of the aerospace vehicle to be held 6Application No. 16/898,291Docket No.: 20-0899-US-NP; 10507/007001 constant, thereby minimizing an impact of medium advection on vehicle speed over ground; and
vary, with phase, an instantaneous radius from a displaced phase center of [[a]] the watch-course of the aerospace vehicle, wherein a turn rate of the vehicle relative to the displaced phase center is at about a constant value.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON L TROOST/Primary Examiner, Art Unit 3668